ORDER
Per curiam:
William E. Walls appeals pro se the grant of summary judgment in favor of the Missouri Board of Probation and Parole on his four-count petition seeking a declaration that he became eligible for parole on his previously scheduled parole release date of October 24, 2012 and that his continued confinement constitutes false imprisonment. The Circuit Court of Cole County found that the issue of Walls parole eligibility was finally decided in Walls v. Mo. Bd. of Prob. & Parole, 408 S.W.3d 153 (Mo.App.W.D.2013) and granted summary judgment to the Board. For reasons explained in a memorandum provided to the parties, we affirm the judgment of the circuit court. Rule 84.16(b).